DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wotzak US 2018/0347471 in view of Jensen US 2017/0328282.

    PNG
    media_image1.png
    638
    705
    media_image1.png
    Greyscale

Regarding claim 1, Wotzak discloses a system for starting a turbine engine, the system comprising: a gearbox 110 having a gearbox input shaft, labeled above, the gearbox coupled to the turbine engine 10 and the gearbox input shaft rotatively coupled to a spool of the turbine engine, via PTO shaft 105; a first starter, labeled starter 1, coupled to the gearbox input shaft; and a second starter, labeled starter 2, having an electric starter-generator output shaft 112, the electric starter-generator shaft coaxial with the gearbox input shaft through the first starter, referring to fig. 2, Wotzak discloses the gearbox 130 passes through the first starter and the shaft 112 is coaxial with the gearbox input shaft. Wotzak does not specifically disclose the first starter is an ATS and 
	Jensen teaches the use of an ESG 108 and an ATS 107 connected to an accessories gear box in order to provide a wider range of starter capability through warmer and colder days. See para. [0002]. Jensen further teaches that the ESG is connected alternatively between an aux power source and an aux load, see Jensen, para. [0017] stating the generator may be used to power the aircraft electrical system, i.e. aux load; para. [0020], the ESG is batter powered, i.e. aux power source. 
	It would have been obvious to an ordinary skilled worker to provide an ESG and an ATS, in the AGB of Wotzak at the positions labeled starter 1 and starter 2 such that the ATS occupies the starter 1 position and the ESG occupies the starter 2 position, as taught by Jensen in order to provide a wider range of starting capability. Id. at para. [0002]. Its further noted that Wotzak says the accessories 140 maybe any of the enumerated accessories at para. [0030] where the selection of starters 1, 2 labeled above is one of a finite number of possibilities enumerated by Wotzak. When ATS occupies starter 1 and ESG occupies starter 2, the ESG is coupled to the gearbox input shaft through the ATS.
	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wotzak, in view of Jensen, as applied to claim 1 above, and further in view of Yasuda et al. US 2018/0118357.
Regarding claim 6-7, Wotzak, in view of Jensen, discloses all elements except for a mounting member coupling one of the ESG and the ATS to a casing of the turbine engine and the mounting member comprises a damping member. 
	Yasuda teaches a mount mechanism of an AGB 11 mounted to a an case 22 and having a plurality of accessories 12 mounted to the casing via the AGB, the AGB mount comprising a damper 7, see para. [0040]. 
	It would have been obvious to an ordinary skilled worker to provide an AGB mount that couples the entire accessory system of Wotzak, in view of Jensen, via the AGB to an engine case 12, as taught by Yasuda, in order to suppress a load and vibration from the engine to the AGB. See para. [0010].

Allowable Subject Matter
Claims 8 and 13 allowed.
The prior art does not teach that an ESG is coupled to the second gearbox through the ATS. As a threshold matter, this feature is shown only in fig. 6c, 6e, 6d of the elected species, where fig. 6c shows an ATS coupled to a second gearbox through the ESG. However, referring to para. [0035], the original specification makes clear that the starters 328 and 330 are reversible. Therefore, the claimed subject matter appears to be supported in the original specification. The combination of Wotzak and Jensen show that the ATS and the ESG are coupled independently and directly to the second gearbox and not to the second gearbox through each other. This feature is notably lacking in independent claim 1. 
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
The Applicant argues that the claims are patentable over the prior art combination of Wotzak in view of Jensen because one of ordinary skill would recognize that starter 1 is not coupled to the first gearbox 110 through starter 2 because starter 1 and starter 2 are coupled to the first gearbox through the second gearbox 130. Firstly, Wotzak states that the one or more accessories 140 are coupled to each of the first and one or more pumps, boosters, scavenges, alternators, generators, starters, and or blowers. See para. [0033]. Wotzak does not appear to discriminate the position of a given accessory 140 by a type of accessory. Next the position of accessory labeled starter 2 passes along a line linearly through accessory labeled starter 1 and therefore must pass through starter 1 to get to gearbox 110 and shaft 115. Furthermore, gearbox 130 is shown as having beveled gearing where starter 2 must contact the bevel gear of starter 1 in order to get to gearbox 110 and shaft 115. The Applicant appears to attach additional meaning to the limitation “through the ATS”; however, the claims as broadly construed appear to meet the claimed limitation. Additional limitations such as the ESG is coupled through the ATS so that the rotational axis of the ESG and the rotational axis of the ATS are aligned or such that the ATS and the ESG are located on a common rotational shaft, etc. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741